UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1668


In re:   GARY BUTERRA WILLIAMS,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:13-cv-00276-HEH)



Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams petitions for a writ of mandamus

seeking review of the district court’s order denying Williams’

motion for recusal of the district court judge.                               We conclude

that Williams is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.            Kerr   v.    United    States

Dist.    Court,       426 U.S. 394,    402      (1976);       United    States       v.

Moussaoui,      333 F.3d 509,     516-17       (4th     Cir.   2003).        Further,

mandamus     relief     is    available       only     when    the   petitioner       has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by    Williams      is    not    available      by     way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                  We

dispense     with      oral        argument    because        the    facts     and    legal

contentions     are     adequately       presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              2